Citation Nr: 0946141	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-25 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis in the right lower extremity, to include as 
secondary to residuals of a right leg fracture.

2.  Entitlement to service connection for arthritis in the 
right lower extremity, to include as secondary to residuals 
of a right leg fracture.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1963 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Roanoke, Virginia regional office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision declined to 
reopen the Veteran's claim of entitlement to service 
connection for arthritis.  


FINDINGS OF FACT

1.  In October 2004, the RO declined to reopen the Veteran's 
claim of entitlement to service connection for arthritis and 
the Veteran did not timely appeal this rating decision.

2.  Evidence received since the October 2004 rating decision 
raises a reasonable possibility of substantiating the claim.  

3.  The most probative medical evidence of record 
preponderates against a finding that the Veteran's arthritis 
is related to any event or incident of his period of active 
service.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision which denied entitlement 
to service connection for arthritis is final.  38 U.S.C. 
§ 7105 (West 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  Evidence received since the October 2004 rating decision 
is new and material with respect to the issue of service 
connection for arthritis.  38 U.S.C.A. § 5108 (West 2009); 38 
C.F.R. § 3.156 (2009). 

3.  Arthritis was not incurred in, or aggravated by, active 
service, nor was it proximately due to service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Under the VCAA, VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  

Initially, with respect to the Veteran's petition to reopen 
his previously denied claim, as the Board finds that new and 
material evidence has been received and has reopened his 
underlying service connection claim, the full benefit sought 
with respect to this issue on appeal has been granted and 
there is no prejudice to the Veteran under VA's duties to 
notify and assist.

With respect to the underlying claim, the Board notes that 
the RO sent the Veteran a letter in July 2004, which informed 
him of the requirements needed to establish his underlying 
claim of entitlement to service connection.  In accordance 
with the requirements of VCAA, the letter also informed the 
Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain. 

The Veteran was informed in a March 2006 letter as to how an 
appropriate disability rating and effective date would be 
assigned if his claim was granted, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA has obtained records 
of treatment reported by the Veteran, including private and 
VA medical center (VAMC) records.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2008).  
The Veteran was afforded VA examinations for his claimed 
arthritis condition in January 1995, May 2004, and August 
2005.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file upon which to make a decision on the issue decided on 
appeal.  

Further, the Veteran has been given ample opportunity to 
present evidence and argument in support of his claim. The 
Board finds that general due process considerations have been 
complied with by VA. See 38 C.F.R. § 3.103 (2009).

Claim to Reopen

The Veteran filed claims of entitlement to service connection 
for arthritis in October 1987 and July 1989; these claims 
were denied and he did not appeal the negative rating 
decisions.  In April 1992, he filed a claim for service 
connection for a knee "condition," secondary to his right 
leg fracture, but this claim was denied in September 1992.  
In November 1994, the Veteran submitted a claim for an 
increased rating for the residuals of his service-connected 
right leg (tibia) fracture and for entitlement to service 
connection for arthritis, on a secondary basis to the 
fracture.  This claim was denied by a March 1995 rating 
decision because there was no evidence of current arthritis 
in the right tibia.  The Veteran filed a claim of entitlement 
to service connection for arthritis, as secondary to the 
right tibia fracture, in December 2003.  The RO declined to 
reopen the claim in a rating decision issued October 2004, 
which the Veteran did not timely appeal.

In general, unappealed rating decisions are final.  See 
38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also 
Knightly v. Brown, 6 Vet. App. 200 (1994).

In April 2005, the Veteran filed a claim for entitlement to 
service connection, on a secondary basis, for problems in his 
hip, leg, and back.  By a rating decision issued in November 
2005, the RO denied the Veteran's petition to reopen the 
claim for arthritis as secondary to the right tibia fracture.  
In April 2005, the Veteran filed a notice of disagreement 
(NOD), for "denial for service connection for arthritis, 
right lower extremity, including knee, hip, and ankle."

The Board notes that even when an RO determines that new and 
material evidence has been presented to reopen a claim, such 
determination is not binding on the Board, which (regardless 
of any prior RO decision) must decide whether evidence has 
been received that is both new and material before reopening 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998);  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

In determining whether evidence is new and material, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992). 

The evidence on file at the time of the October 2004 rating 
decision consisted of: service treatment records; VA 
treatment records; private treatment records; and reports 
from VA medical examinations in February 1982, January 1995, 
and May 2004.  The service treatment records show that the 
Veteran experienced a fracture of his right tibia while in 
service, during October 1965.  In June 1966, he reported pain 
in his right knee, shin, and ankle.  His August 1966 
separation examination did not indicate any abnormalities.

The Veteran's post-service medical records, as reflected in 
his claims file at the time of the October 2004 rating 
decision, included private medical records showing: diagnosis 
of spinal arthritis since July 1982; treatment for 
degenerative changes in the right knee joint in April 1992; a 
January 1995 VA examination report showing normal healing 
from the 1965 fracture and degenerative disease in the right 
knee; and a May 2004 VA examination report stating that 
although the Veteran may have hip and knee arthritis, the 
examiner did not believe it was attributable to the tibia 
fracture.  An August 2004 VA treatment record, associated 
with the claims file after the October 2004 opinion, reflects 
a diagnosis of "right hip arthritis, knee."
 
Additional evidence received since October 2004 consists of: 
additional VA treatment records, an August 2005 VA 
examination report and opinion, private treatment records, 
and a January 2005 private medical opinion.

A November 2004 report of private medical treatment reflects 
a diagnosis of severe scoliosis and "arthritis, 
radiculopathy in the right leg," and notes a two year 
history of right leg and back pain.  A January 2005 statement 
from the same private physician states "it is reasonable to 
say that the hip, leg, and back pain that Mr. [redacted] has is 
tied to his old right leg fracture." The August 2005 VA 
examination reflects arthritic changes at the patellofemoral 
articulation, early degenerative disease of the right hip, 
and a healed fracture of the right tibial shaft.  

The treatment records reflect diagnoses of arthritis in the 
right knee and hip and the January 2005 letter from the 
Veteran's private physician provides an opinion relating 
current arthritis to the in-service injury to the right 
tibia.  This evidence is new and material: the Veteran had 
not previously provided diagnoses of arthritis in his knee 
and hip or a medical opinion providing a nexus between the 
arthritis and his service-connected disability.  Per Justus, 
3 Vet. App. at 513, this evidence is presumed credible in 
support of a claim to reopen.  As such, these statements 
raise a reasonable possibility of substantiating the claim.  
Therefore, as new and material evidence has been submitted, 
the claim for service connection for hypertension is 
reopened.  38 C.F.R. § 3.156(a).

Service Connection

The Veteran seeks service connection for arthritis in his 
right lower extremity, as secondary to a right tibial 
fracture.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
also may be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12  Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Having carefully considered the claim in light of the record 
and the applicable law, the Board concludes that the 
preponderance of the evidence is against the claim.  While 
the Veteran clearly has arthritis in his right lower 
extremity, the competent and persuasive medical evidence of 
record weighs against the existence of a causal link between 
this disability and the Veteran's active service on a direct 
basis, or on a secondary basis to his service-connected right 
tibial fracture.  

The Veteran's service treatment records are negative for 
complaints of, or treatments for, arthritis.  Although the 
Veteran experienced a right tibial fracture in service in 
1965 and subsequently was treated for complaint of pain in 
his right leg in June 1966, the service treatment records 
reflect that pain was in his quadriceps muscle.  Further, no 
complaints of right leg pain are noted on his separation 
examination of August 1966.  

Although private medical records indicate a diagnosis of 
spinal arthritis beginning in 1982, degenerative changes in 
the Veteran's right knee were not diagnosed until April 1992 
and a specific diagnosis of arthritis was not provided until 
August 2004.

The Veteran stated in claims dated January 1994 and December 
2003 that his right leg fracture caused arthritis in his 
right lower extremity, however, the Board notes that lay 
persons are not competent to render opinions on matters of 
medical causation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The first medical evidence of record pertaining to 
the etiology of the Veteran's arthritis is the report of a 
May 2004 VA examination noting the examiner's opinion that, 
due to the lack of significant abnormality in the tibia, any 
underlying arthritis was not caused by the fracture.  In 
August 2004, the Veteran was diagnosed with arthritis in the 
right hip and knee, but no nexus opinion was provided.  A 
September 2004 VA treatment note reflects that, after 
physical examination and x-ray, the examiner observed 
unremarkable x-rays of the tibia and provided a tentative 
diagnosis of scoliosis.  The examiner opined that "most of 
his problems are coming from his back and radiating into his 
leg."

In November 2004, a private physician diagnosed severe 
scoliosis and "arthritis, radiculopathy in the right leg."  
The report of the November 2004 treatment indicates the 
Veteran's history of multiple sclerosis and notes that the 
right leg pain experienced by the Veteran extended along the 
lateral aspect of the thigh and into the foot - the diagnosis 
of arthritis resulted from the x-ray of the spine rather than 
examination of the right leg.  However, the same physician 
provided an opinion, dated January 2005, that "it is 
reasonable to say that the hip, leg, and back pain that Mr. 
[redacted] has is tied to his old right leg fracture."   

An August 2005 VA examiner reviewed the claims file, examined 
the Veteran, and diagnosed a healed fracture of the right 
tibial shaft, degenerative disease of the right knee, and 
early degenerative disease of the right hip.  The examiner 
measured the Veteran's legs and noted his right leg as 
approximately 1.5 inches shorter than the left.  However, the 
examiner observed that the evidence did not support an 
anatomic abnormality after healing that would explain the 
changes noted in the Veteran's hip and spine.  The examiner 
opined it was not likely that the right tibia fracture 
resulted in his right hip, back, and knee conditions.

The medical opinions of record do not support a determination 
that the Veteran's arthritis is related to his service-
connected residuals of a right tibia fracture.  

The Court has held that a medical examination report must 
contain not only clear conclusions with supporting data, but 
a reasoned medical explanation connecting the two.  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The only medical 
opinion of record that relates the Veteran's arthritis to his 
right leg fracture is a one sentence January 2005 opinion 
from a private physician.  The opinion does not provide an 
explanation for the opinion or indicate review of the 
Veteran's medical record.  Although the Court has held that a 
physician's review of the claims file is not the 
determinative factor is assigning probative value, see 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008), it 
has noted that a physician should have information regarding 
relevant case facts.

The only medical opinion of record that reflects a review of 
the entire claims file, as well as physical and x-ray 
examination of the Veteran, is that of the August 2005 VA 
examiner.  As noted, this examiner reviewed the pertinent 
records and concluded that the medical evidence was against 
the claim, based on file review and his examination of the 
Veteran.  This VA examiner's opinion is further supported by 
the May and September 2004 VA medical opinions against a 
relationship between the right leg fracture and arthritis. 

The Board observes that the September 2004 opinion indicates 
a possible relationship between the Veteran's right leg 
symptoms and his back condition, scoliosis.  However, the 
Veteran was denied service connection for scoliosis in a 1981 
rating decision.  As the Veteran also has been denied service 
connection for multiple sclerosis and for the shortness of 
his right leg, the claims file does not presently indicate an 
evidentiary basis for entitlement to service connection for 
arthritis on a basis secondary to any other service-connected 
disability.

Thus, the most persuasive and competent evidence of record 
does not support the Veteran's claim of entitlement to 
service connection for arthritis on a direct or presumptive 
basis, or on a secondary basis to the residuals of his right 
leg fracture.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  As 
such, the preponderance of the evidence is against the claim 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).


ORDER

The Veteran's previously denied claim for service connection 
for arthritis is reopened and, to this extent, the appeal is 
granted.

Service connection for arthritis is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


